Title: To Thomas Jefferson from Langlade, 20 July 1787
From: Langlade, M.
To: Jefferson, Thomas



Monsieur
a montpeiller le 20 Juillet 1787.

Votre Excelence me permettra de la Suplier de me donner des renseignemens Sur une personne Qui m’interesse.
Mr. Jeaques tourny, Capitaine de fregate au Service des Etats unis de l’amerique de la province de virginie prez piterbore Essex Conti, voyageoit En France Et En Italie En 1786 Et 1787. Il m’a assuré Etre chargé par la province de virginie de poursuivre un negotiant de livourne qui etoit debiteur de Cette province pour des Expeditions pendant la guerre, il m’a dit Qu’il avoit Informé votre Excelence de Ses Demarches auprez de Ce negotiant, Que meme vous Luy aviez répondu. Il m’a assuré Etre fils Second de Mr. de tourny, Ecuyer Colonel ayant une habitation Considerable En virginie, deux Enfans males Et trois filles, l’ainé Est Etabli, Se nomme le major tourny, luy le Capitaine tourny de taille Cinq pied quatre pouce Et demi ou Environ, un peu Chauve, grand frond, gras, Bland de figure, le menton un peu avancé. Votre Excelence auroit pû Le voir a paris ou il a été Ce mois de Juin.
Je Suplie votre Excelence de vouloir Bien m’ecrire Ce qu’elle Sçait Sur Ce Mr. Jeaques tourny Et de permetre, lorsque vous m’aurez repondû Que J’adresse a votre Excelence un memoire pour avoir de l’amerique de plus grands renseignemens.
Je Suis avec un très profond respect, de votre Excelence, Le tres humble, et tres obeissant Serviteur,

Langlade, M. pensionaire du roy au Chateau de Biard prez montpeiller

